Exhibit 99.1 ANNUAL INFORMATION FORM The Toronto-Dominion Bank Toronto-Dominion Centre Toronto, Ontario, Canada M5K 1A2 November 30, 2011 Documents Incorporated by Reference Portions of the Annual Information Form (“AIF”) are disclosed in the Bank’s annual consolidated financial statements (“Annual Financial Statements”) and management’s discussion and analysis for the year ended October31, 2011 (the “2011 MD&A”) and are incorporated by reference into the AIF. Page reference Page/Incorporated by Reference From Annual Information Annual Financial Form Statements 2011 MD&A CORPORATE STRUCTURE Name, Address and Incorporation 4 Intercorporate Relationships 4 GENERAL DEVELOPMENT OF THE BUSINESS Three Year History 4 2-32 DESCRIPTION OF THE BUSINESS Review of Business, including Foreign Operations 4-8 16-33 Investment in TD Ameritrade 42-63 24, 60, 84 Competition 62 Intangible Properties 42 Average Number of Employees 6 Lending 40-51, 67-72 Social and Environmental Policies 83 Risk Factors 6 61-84 DIVIDENDS Dividends per Share for the Bank 7 Dividends for TD Ameritrade Holding Corporation 7 Dividend Policy and Restrictions for The Toronto-Dominion Bank 45-51 54 CAPITAL STRUCTURE Common Shares 8 49 Preferred Shares 8 45-46, 50-51 Constraints 9 Ratings 9 MARKET FOR SECURITIES OF THE BANK Market Listings 12 Trading Price and Volume 12 Prior Sales 16 DIRECTORS AND OFFICERS Directors and Board Committees of the Bank 16 Audit Committee 20 Executive Officers of the Bank 22 Shareholdings of Directors and Executive Officers 22 Additional Disclosure for Directors and Executive Officers 22 Pre-Approval Policies and Shareholders’ Auditor Service Fees 23 LEGAL PROCEEDINGS AND REGULATORY ACTIONS Legal Proceedings 24 Regulatory Actions 24 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 25 TRANSFER AGENTS AND REGISTRARS Transfer Agent 25 Co-transfer Agent and Registrar 25 INTERESTS OF EXPERTS 26 ADDITIONAL INFORMATION 26 Unless otherwise specified, this AIF presents information as at October 31, 2011. - 2 - Caution regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this document, the Bank’s 2011 MD&A under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2012” and in other statements regarding the Bank’s objectives and priorities for 2012 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the 2011 MD&A.Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2011” in the “Financial Results Overview” section of the 2011 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidityand competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2011 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2011 MD&A under the headings “Economic Summary and Outlook” and, for each business segment, “Business Outlook and Focus for 2012”, as updated in subsequently filed quarterly Reports to Shareholders. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. - 3 - CORPORATE STRUCTURE Name, Address and Incorporation The Toronto-Dominion Bank and its subsidiaries are collectively known as “TD Bank Group” (the “Bank” or “TD”).The Bank, a Schedule 1 chartered bank subject to the provisions of the Bank Act of Canada (the “Bank Act”), was formed on February 1, 1955 through the amalgamation of The Bank of Toronto (chartered in 1855) and The Dominion Bank (chartered in 1869).The Bank’s head office is located at Toronto-Dominion Centre, King Street West and Bay Street, Toronto, Ontario, M5K 1A2. Intercorporate Relationships Information about the intercorporate relationships among the Bank and its principal subsidiaries is provided in Appendix “A” to this AIF. GENERAL DEVELOPMENT OF THE BUSINESS Three Year History As at October 31, 2011, TD was the second largest Canadian bank in terms of market capitalization. TD is the sixth largest bank in North America by branches and serves approximately 20.5 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust, TD Insurance, and TD Auto Finance Canada; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking, including TD Bank, America's Most Convenient Bank, and TD Auto Finance U.S.; and Wholesale Banking, including TD Securities. TD also ranks among the world's leading online financial services firms, with more than 7.5 million online customers. TD had CDN$686 billion in assets on October 31, 2011. The Toronto-Dominion Bank trades under the symbol "TD" on the Toronto and New York Stock Exchanges. For additional information on the Bank’s businesses, see the descriptions provided below and pages 16-33 of the 2011 MD&A. Developments in the Canadian Business On June 11, 2009, TD Waterhouse Canada Inc., a subsidiary of the Bank, acquired thinkorswim Canada, Inc., an online options trading brokerage, following the acquisition of thinkorswim Group, Inc. by TD Ameritrade in the U.S. On August 15, 2011, the Bank announced a definitive agreement under which TD will purchase the credit card portfolio of MBNA Canada, a wholly-owned subsidiary of Bank of America Corporation, as well as certain other assets and liabilities. The Bank is expected to complete the transaction on or about December 1, 2011. Development of TD Bank, America’s Most Convenient Bank® TD Bank, N.A., operating under the brand name TD Bank, America's Most Convenient Bank® is one of the 10 largest banks in the U.S. and provides customers with a full range of financial products and services at more than 1,275 convenient locations located along the east coast from Maine to Florida.TD Bank, N.A. is a wholly-owned subsidiary of the Bank. In 2007, the Bank acquired all of the outstanding common shares of Banknorth Group, Inc. (known as “TD Banknorth”), a U.S.-based personal, small business, and commercial banking business that it did not already own. - 4 - On March 31, 2008, the Bank acquired 100% of the outstanding shares of Commerce Bancorp, Inc. (“Commerce”). TD Banknorth, Commerce Bank N.A. and Commerce Bank/North merged on May 31, 2008, to become TD Bank, N.A. TD Banknorth and Commerce became known together as TD Bank, America’s Most Convenient Bank® and in September, 2009 all of the branches of the Bank in the U.S. began operating under the same TD Bank name. On April 16, 2010, TD Bank, N.A. acquired certain assets and assumed liabilities of Riverside National Bank of Florida ("Riverside"), First Federal Bank of North Florida ("First Federal") and AmericanFirst Bank of Florida ("AmericanFirst") from the Federal Deposit Insurance Corporation ("FDIC”).The purchase and assumption agreement with the FDIC covered Riverside's 58 branches in central Florida and separate agreements also covered First Federal's eight locations and AmericanFirst's three locations, as well as a total of 80 automated teller machines. On September 30, 2010, the Bank completed the acquisition of The South Financial Group, Inc. (“South Financial”) and South Financial’s subsidiary, Carolina First Bank, merged with TD Bank, N.A. In June, 2011, all of the branches of Carolina First Bank began operating under the TD Bank name. On April 1, 2011, the Bank announced the closing of its acquisition of Chrysler Financial.Under the terms of the agreement, TD Bank, N.A. acquired Chrysler Financial in the U.S. and the Bank acquired Chrysler Financial in Canada. The results of Chrysler Financial in the U.S. are reported in the Bank’s U.S. Personal and Commercial Banking segment.The results of Chrysler Financial in Canada are reported in the Bank’s Canadian Personal and Commercial Banking segment.On June 10, 2011, the Bank announced it was combining its existing auto lending business with Chrysler Financial under a new North American auto lending brand, TD Auto Finance. Investment in TD Ameritrade The Bank has an investment in TD Ameritrade Holding Corporation (“TD Ameritrade”). TD Ameritrade is a leading provider of securities brokerage services and technology-based financial services to retail investors and business partners, predominantly through the Internet, a national branch network and relationships with one of the largest groups of independent registered investment advisors. TD Ameritrade is a U.S. publicly-traded company and its common shares are listed on the NASDAQ.TD Ameritrade acquired thinkorswim Group Inc. on June 11, 2009. As of October 31, 2011, the Bank owned approximately 44.96% of the outstanding voting securities of TD Ameritrade. Additional information concerning TD Ameritrade may be found on EDGAR at www.sec.gov/edgar. Concurrent with the Bank’s initial acquisition of an interest in TD Ameritrade in 2006, it entered into a Stockholders Agreement that contains provisions relating to governance, board composition, stock ownership, transfers of shares, voting and other matters. Effective January 24, 2009, the limit on the Bank’s beneficial ownership under the Stockholders Agreement is 45%.Pursuant to the terms of the Stockholders Agreement, the Bank will not exercise the voting rights in respect of any shares held in excess of the 45% limit. Other Transactions and Business Developments The Bank increased its stake in Internaxx Bank, an offshore online stockbroker for international and expatriate investors based in Luxembourg, on February 17, 2009 and again on March 22, 2010 to 100%. Internaxx’s management team reports through TD Waterhouse Investor Services (Europe) Limited which is a UK subsidiary of the Bank and which already provided back office, trading, clearing and settlement for Internaxx's multi-language and multi-currency service. - 5 - DESCRIPTION OF THE BUSINESS Descriptions of the Bank’s significant business segments and related information are provided on pages 16-33 of the 2011 MD&A. Average Number of Employees The Bank had an average number of 75,631 full-time equivalent employees for fiscal 2011. Risk Factors To grow profitably in financial services involves selectively taking and managing risks within TD’s risk appetite.We take risks required to build TD’s business, but only if these risks:1)fit TD’s business strategy and can be understood and managed; 2)do not expose TD to any significant single loss events; and 3)do not risk harming the TD brand.TD has an Enterprise Risk Framework and a risk governance structure to support effective risk management and adherence to the TD risk appetite.TD’s risk management resources and processes are designed to enable all our businesses to understand the risks they are exposed to, and develop the governance, control, and risk management framework they need to manage them appropriately. These resources and processes are strengthened by our risk culture which emphasizes transparency and accountability. We have created an Enterprise Risk Framework (as further described in the Risk Factors and Management section of the 2011 MD&A) that sets out the major risk categories, and identifies and defines a broad number of risks to which our businesses and operations could be exposed. These risk categories are Strategic Risk, Credit Risk, Market Risk, Liquidity Risk, Operational Risk, Insurance Risk, Regulatory & Legal Risk, and Reputational Risk.This Framework gives us an overall view of all potential risks the Bank and its individual businesses face and allows us to develop appropriate management strategies. Industry and Bank-specific risks and uncertainties may impact materially on the Bank’s future results.Industry risks include general business and economic conditions in the regions in which the Bank conducts business, currency rates, fiscal, monetary and economic policies of the Bank of Canada, the Federal Reserve System in the U.S., the U.S. Treasury, the U.S. Federal Deposit Insurance Corporation and other policies that are adopted by various other regulatory agencies internationally, level of competition, changes in laws and regulations, legal proceedings, accuracy and completeness of information on customers and counterparties and accounting policies and methods used by the Bank.Bank-specific risks include the adequacy of the Bank’s risk management framework, the Bank’s ability to innovate and adapt products and services to evolving industry standards and/or expand its distribution networks, its ability to successfully complete and integrate acquisitions and execute strategic plans, its ability to attract, develop and retain key executives, the disruption of key components of the Bank’s business infrastructure, and changes to the Bank’s credit ratings. Further explanation of the types of risks cited above and the ways in which the Bank manages them can be found on pages 61 to 84 in the 2011 MD&A, which are incorporated by reference.The Bank cautions that the preceding discussion of risks is not exhaustive.When considering whether to purchase securities of the Bank, investors and others should carefully consider these factors as well as other uncertainties, potential events and industry- and Bank-specific factors that may adversely impact the Bank’s future results. - 6 - DIVIDENDS Dividends per Share for the Bank (October 31st year-end) Type of Share Common Shares Preferred Shares Series M1 Series N2 Series O Series P Series Q Series R Series S Series Y Series AA Series AC Series AE Series AG Series AI Series AK 1 On October 31, 2011, the Bank redeemed all of its 14 million outstanding Class A First Preferred Shares, Series M. 2 On October 31, 2011, the Bank redeemed all of its 8 million outstanding Class A First Preferred Shares, Series N. 3 This represents the amount of cash dividends paid per share between September 12, 2008 and October 31, 2009. 4 This represents the amount of cash dividends paid per share between November 5, 2008 and October 31, 2009. 5 This represents the amount of cash dividends paid per share between January 14, 2009 and October 31, 2009. 6 This represents the amount of cash dividends paid per share between January 30, 2009 and October 31, 2009. 7 This represents the amount of cash dividends paid per share between March 6, 2009 and October 31, 2009. 8 This represents the amount of cash dividends paid per share between April 3, 2009 and October 31, 2009. Dividends for TD Ameritrade (September 30th year-end) TD Ameritrade did not declare or pay cash dividends on its common stock during its fiscal 2010 year. TD Ameritrade declared a US$0.05 per share quarterly cash dividend on its common stock during each quarter of fiscal 2011. On October 20, 2011, TD Ameritrade declared a US$0.06 per share quarterly cash dividend, which was payable on November 15, 2011 to all holders of record of TD Ameritrade common stock as of November 1, 2011. The payment of any future dividends will be at the discretion of TD Ameritrade’s board of directors and will depend upon a number of factors that the board of directors deems relevant, including future earnings, the success of TD Ameritrade’s business activities, capital requirements, the general financial condition and future prospects of its business and general business conditions. - 7 - CAPITAL STRUCTURE The following summary of the Bank’s share capital is qualified in its entirety by the Bank’s by-laws and the actual terms and conditions of such shares. Common Shares The authorized common share capital of the Bank consists of an unlimited number of common shares without nominal or par value. Subject to the restrictions set out in “Constraints” below holders of common shares are entitled to vote at all meetings of the shareholders of the Bank except meetings at which only holders of a specified class or series of shares are entitled to vote. The holders of common shares are entitled to receive dividends as and when declared by the Board of Directors of the Bank, subject to the preference of the holders of the preferred shares of the Bank. After payment to the holders of the preferred shares of the Bank of the amount or amounts to which they may be entitled, and after payment of all outstanding debts, the holders of common shares shall be entitled to receive the remaining property of the Bank upon the liquidation, dissolution or winding-up thereof. Preferred Shares The Class A First Preferred Shares (the “Preferred Shares”) of the Bank may be issued from time to time, in one or more series, with such rights, privileges, restrictions and conditions as the Board of Directors of the Bank may determine. The Preferred Shares rank prior to the common shares and to any other shares of the Bank ranking junior to the Preferred Shares with respect to the payment of dividends and the distribution of assets in the event of the liquidation, dissolution or winding-up of the Bank. Each series of Preferred Shares ranks on a parity with every other series of Preferred Shares. Pursuant to the Bank Act, the Bank may not, without the approval of the holders of the Preferred Shares, create any class of shares ranking prior to or on a parity with the Preferred Shares. Approval of amendments to the provisions of the Preferred Shares as a class may be given in writing by the holders of all the outstanding Preferred Shares or by a resolution carried by an affirmative vote of at least two-thirds of the votes cast at a meeting at which the holders of a majority of the then outstanding Preferred Shares are present or represented by proxy or, if no quorum is present at such meeting, at an adjourned meeting at which the shareholders then present or represented by proxy may transact the business for which the meeting was originally called. In the event of the liquidation, dissolution or winding-up of the Bank, before any amounts shall be paid to or any assets distributed among the holders of the common shares or shares of any other class of the Bank ranking junior to the Preferred Shares, the holder of a Preferred Share of a series shall be entitled to receive to the extent provided for with respect to such Preferred Shares by the conditions attaching to such series: (i) an amount equal to the amount paid up thereon; (ii) such premium, if any, as has been provided for with respect to the Preferred Shares of such series; and (iii) all unpaid cumulative dividends, if any, on such Preferred Shares and, in the case of non-cumulative Preferred Shares, all declared and unpaid non-cumulative dividends.After payment to the holders of the Preferred Shares of the amounts so payable to them, they shall not be entitled to share in any further distribution of the property or assets of the Bank. There are no voting rights attaching to the Preferred Shares except to the extent provided in any series or by the Bank Act. The Bank may not, without the prior approval of the holders of the Preferred Shares, create or issue (i) any shares ranking in priority to or on a parity with the Preferred Shares; or (ii) any additional series of Preferred Shares unless at the date of such creation or issuance all cumulative dividends and any declared and unpaid non-cumulative dividends shall have been paid or set apart for payment in respect of each series of Preferred Shares then issued and outstanding. - 8 - Constraints There are no constraints imposed on the ownership of securities of the Bank to ensure that the Bank has a required level of Canadian ownership. However, the Bank Act contains restrictions on the issue, transfer, acquisition, beneficial ownership and voting of all shares of a chartered bank. For example, no person shall be a major shareholder of a bank if the bank has equity of $8 billion or more. A person is a major shareholder of a bank where: (i) the aggregate of shares of any class of voting shares beneficially owned by that person, by entities controlled by that person and by any person associated or acting jointly or in concert with that person is more than 20% of that class of voting shares; or (ii) the aggregate of shares of any class of non-voting shares beneficially owned by that person, by entities controlled by that person and by any person associated or acting jointly or in concert with that person is more than 30% of that class of non-voting shares.No person shall have a significant interest in any class of shares of a bank, including the Bank, unless the person first receives the approval of the Minister of Finance (Canada). For purposes of the Bank Act, a person has a significant interest in a class of shares of a Canadian chartered bank where the aggregate of any shares of the class beneficially owned by that person, by entities controlled by that person and by any person associated or acting jointly or in concert with that person exceeds 10% of all of the outstanding shares of that class of shares of such bank. The Bank Act also prohibits the registration of a transfer or issue of any share of the Bank to, and the exercise, in person or by proxy, of any voting rights attached to any share of the Bank that is beneficially owned by, Her Majesty in right of Canada or of a province or any agent or agency of Her Majesty, in either of those rights, or to the government of a foreign country or any political subdivision, agent or agency of any of them. RATINGS Credit ratings are important to our borrowing costs and ability to raise funds. Rating downgrades could potentially result in higher financing costs and reduce access to capital markets. A lowering of credit ratings may also affect our ability to enter into normal course derivative or hedging transactions and impact the costs associated with such transactions. We regularly review the level of increased collateral our trading counterparties would require in the event of a downgrade of TD’s credit rating. We believe that the impact of a one notch downgrade would be minimal and could be readily managed in the normal course of business, but more severe downgrades could have a more significant impact by increasing our cost of borrowing and/or requiring us to post additional collateral for the benefit of our trading counterparties. Additional information relating to credit ratings is provided under the heading “Liquidity Risk” in the “Managing Risk” section starting on page 64 of the Bank’s 2011 MD&A. As at October 31, 2011 DBRS Moody’s Investors Service Standard & Poor’s Fitch Ratings Long Term Debt (deposits) AA Aaa AA- AA- Tier 2B Subordinated Debt AA (low) Aa1 A+ A+ Tier 2A Subordinated Debt A1 A Short Term Debt (deposits) R-1 (high) P-1 A-1+ F1+ Preferred Shares Pfd-1 (low) A2 P-1 (low) A - 9 - Credit ratings are not recommendations to purchase, sell or hold a financial obligation inasmuch as they do not comment on market price or suitability for a particular investor.Ratings are subject to revision or withdrawal at any time by the rating agency.Credit ratings and outlooks provided by the rating agencies reflect their views and are subject to change from time to time, based on a number of factors, including TD’s financial strength, competitive position and liquidity as well as factors not entirely within TD’s control, including the methodologies used by the rating agencies and conditions affecting the financial services industry generally. We note that the following descriptions of the ratings categories prepared by the respective rating agencies are provided solely in order to satisfy requirements of Canadian law and do not constitute an endorsement by TD of the categories or of the application by the respective rating agencies of their criteria and analyses.A description of the rating categories of each of the rating agencies, obtained from the respective rating agency’s public website, is set out below. Description of ratings, as disclosed by DBRS on its public website The DBRS® long-term rating scale provides an opinion on the risk of default. That is, the risk that an issuer will fail to satisfy its financial obligations in accordance with the terms under which an obligations has been issued. All rating categories other than AAA and D also contain subcategories "(high)" and "(low)". The absence of either a "(high)" or "(low)" designation indicates the rating is in the middle of the category.AA: Superior credit quality. The capacity for the payment of financial obligations is considered high. Credit quality differs from AAA only to a small degree. Unlikely to be significantly vulnerable to future events. The DBRS® short-term debt rating scale provides an opinion on the risk that an issuer will not meet its short-term financial obligations in a timely manner.R-1 (high): Highest credit quality. The capacity for the payment of short-term financial obligations as they fall due is exceptionally high. Unlikely to be adversely affected by future events. The DBRS® preferred share rating scale is used in the Canadian securities market and is meant to give an indication of the risk that a borrower will not fulfill its full obligations in a timely manner, with respect to both dividend and principal commitments.Each rating category is denoted by the subcategories "high" and "low". The absence of either a "high" or "low" designation indicates the rating is in the middle of the category. Preferred shares rated Pfd-1 are of superior credit quality, and are supported by entities with strong earnings and balance sheet characteristics. Pfd-1 securities generally correspond with companies whose senior bonds are rated in the AAA or AA categories. As is the case with all rating categories, the relationship between senior debt ratings and preferred share ratings should be understood as one where the senior debt rating effectively sets a ceiling for the preferred shares issued by the entity. However, there are cases where the preferred share rating could be lower than the normal relationship with the issuer's senior debt rating. Description of ratings, as disclosed by Moody’s Investors Service on its public website Moody’s long-term ratings are opinions of the relative credit risk of financial obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk.Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. Obligations rated A are considered upper-medium grade and are subject to low credit risk.Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Moody’s assigns ratings to medium-term note (MTN) programs and to the individual debt securities issued from them (referred to as drawdowns or notes). These ratings may be expressed on Moody’s general long-term or short-term rating scale, depending upon the intended tenor of the notes to be issued under the program. Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments.Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted.P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. - 10 - Description of ratings, as disclosed by Standard & Poor’s on its public website A Standard & Poor's issue credit rating is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs). A long-term obligation rated 'AA’ differs from the highest-rated obligations only to a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong.An obligation rated ‘A’ is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories.A short-term obligation rated 'A-1' is rated in the highest category by Standard & Poor's.The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. The Standard & Poor's Canadian preferred share rating scale serves issuers, investors, and intermediaries in the Canadian financial markets by expressing preferred share ratings (determined in accordance with global rating criteria) in terms of rating symbols that have been actively used in the Canadian market over a number of years. A Standard & Poor's preferred share rating on the Canadian scale is a forward-looking opinion about the creditworthiness of an obligor with respect to a specific preferred share obligation issued in the Canadian market, relative to preferred shares issued by other issuers in the Canadian market.There is a direct correspondence between the specific ratings assigned on the Canadian preferred share scale and the various rating levels on the global debt rating scale of Standard & Poor's.P-1(Low) corresponds to A. Description of ratings, as disclosed by Fitch Ratings on its public website Fitch Ratings' credit ratings provide an opinion on the relative ability of an entity to meet financial commitments, such as interest, preferred dividends, repayment of principal, insurance claims or counterparty obligations. The modifiers "+" or " " may be appended to a rating to denote relative status within major rating categories. Long-term rating of AA: Very high credit quality.'AA' ratings denote expectations of very low default risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. Long-term rating of A: High credit quality.‘A’ ratings denote expectations of low default risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. Short-term rating of F1:Highest credit quality. Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. - 11 - MARKET FOR SECURITIES OF THE BANK Market Listings The Bank’s common shares are listed on: 1. the Toronto Stock Exchange; and 2. the New York Stock Exchange. The Bank’s preferred shares are listed on the Toronto Stock Exchange. Trading Price and Volume Trading price and volume of the Bank’s securities in the past year is set out in the tables below: - 12 - TORONTO STOCK EXCHANGE Common Preferred Shares (Series M – Y) Shares Series M* Series N† Series O Series P Series Q Series R Series S Series Y November 2010 High Price($) Low Price($) Volume(‘000) 49 December 2010 High Price($) Low Price($) Volume(‘000) 27 96 January 2011 High Price($) Low Price($) Volume(‘000) 71 February 2011 High Price($) Low Price($) Volume(‘000) 87 March 2011 High Price($) Low Price($) Volume(‘000) 65 April 2011 High Price($) Low Price($) Volume(‘000) 83 62 May 2011 High Price($) Low Price($) Volume(‘000) 46 31 86 99 66 June 2011 High Price($) Low Price($) Volume(‘000) July 2011 High Price($) Low Price($) Volume(‘000) August 2011 High Price($) Low Price($) Volume(‘000) 53 76 September 2011 High Price($) Low Price($) Volume(‘000) 54 81 October 2011 High Price($) Low Price($) Volume(‘000) 67 87 75 * On October 31, 2011, the Bank redeemed all of its 14 million outstanding Class A First Preferred Shares, Series M. †On October 31, 2011, the Bank redeemed all of its 8 million outstanding Class A First Preferred Shares, Series N. - 13 - TORONTO STOCK EXCHANGE Preferred Shares (Series AA – AK) Series AA Series AC Series AE Series AG Series AI Series AK November 2010 High Price($) Low Price($) Volume(‘000) December 2010 High Price($) Low Price($) Volume(‘000) January 2011 High Price($) Low Price($) Volume(‘000) February 2011 High Price($) Low Price($) Volume(‘000) March 2011 High Price($) Low Price($) Volume(‘000) 84 April 2011 High Price($) Low Price($) Volume(‘000) May 2011 High Price($) Low Price($) Volume(‘000) June 2011 High Price($) Low Price($) Volume(‘000) July 2011 High Price($) Low Price($) Volume(‘000) August 2011 High Price($) Low Price($) Volume(‘000) September 2011 High Price($) Low Price($) Volume(‘000) 78 October 2011 High Price($) Low Price($) Volume(‘000) - 14 - Prior Sales The following chart sets out the details of the issuances of subordinated debentures of the Bank during the most recently completed financial year: Security Date Issued Issue Price Principal Amount 3.367% Medium Term Notes due November 2, 2020 (Subordinated Indebtedness) November 2, 2010 $1,000 per $1,000 Principal Amount For more information on the Bank’s subordinated debt, please see Note 14 of the Annual Financial Statements. DIRECTORS AND OFFICERS Directors and Board Committees of the Bank The following table sets forth the directors of the Bank, their present principal occupation and business, municipality of residence and the date each became a director of the Bank. Director Name Principal Occupation & Municipality of Residence Director Since William E. Bennett Corporate Director and former President and Chief Executive Officer, Draper & Kramer, Inc. Chicago, Illinois, U.S.A. May 2004 Hugh J. Bolton Chair of the Board, EPCOR Utilities Inc. (integrated energy company) Edmonton, Alberta, Canada April 2003 John L. Bragg Chairman, President and Co-Chief Executive Officer, Oxford Frozen Foods Limited (food manufacturers) Collingwood, Nova Scotia, Canada October 2004 Amy W. Brinkley Consultant, AWB Consulting, LLC (risk management and executive coaching consulting firm) Charlotte, North Carolina, U.S.A. September 2010 W. Edmund Clark Group President and Chief Executive Officer, The Toronto-Dominion Bank Toronto, Ontario, Canada August 2000 - 15 - Director Name Principal Occupation & Municipality of Residence Director Since Wendy K. Dobson Professor and Co-Director, Institute for International Business, Joseph L. Rotman School of Management, University of Toronto Uxbridge, Ontario, Canada October 1990 Henry H. Ketcham Chairman, President and Chief Executive Officer, West Fraser Timber Co. Ltd. (integrated forest products company) Vancouver, British Columbia, Canada January 1999 Pierre H. Lessard Executive Chairman of the Board, METRO INC. (food retailer and distributor) Westmount, Quebec, Canada October 1997 Brian M. Levitt Chairman of the Board, The Toronto-Dominion Bank and Counsel, Osler, Hoskin & Harcourt LLP (law firm) Westmount, Quebec, Canada December 2008 Harold H. MacKay Counsel, MacPherson Leslie & Tyerman LLP (law firm) Regina, Saskatchewan, Canada November 2004 Karen E. Maidment Corporate Director and former Chief Financial and Administrative Officer, BMO Financial Group Cambridge, Ontario, Canada September 2011 Irene R. Miller Chief Executive Officer, Akim, Inc. (U.S. investment management and consulting firm) New York, New York, U.S.A. May 2006 Nadir H. Mohamed President and Chief Executive Officer Rogers Communications Inc. (diversified Canadian communications and media company) Toronto, Ontario, Canada April 2008 Wilbur J. Prezzano Corporate Director and retired Vice Chairman, Eastman Kodak Company Charleston, South Carolina, U.S.A. April 2003 Helen K. Sinclair Chief Executive Officer, BankWorks Trading Inc. (satellite communications company) Toronto, Ontario, Canada June 1996 - 16 - Director Name Principal Occupation & Municipality of Residence Director Since Carole S. Taylor Corporate Director Vancouver, British Columbia, Canada August 2009 John M. Thompson Corporate Director and retired Vice Chairman of the Board, IBM Corporation Toronto, Ontario, Canada August 1988 Except as hereinafter disclosed, all directors have held their positions or other executive positions with the same, predecessor or associated firms or organizations for the past five years. Prior to June30, 2009, Ms.Brinkley served as the Global Risk Executive at the Bank of America Corporation.Prior to April1, 2008, Mr.Lessard was the President and Chief Executive Officer of METRO INC.Prior to January 1, 2011, Mr. Levitt was Co-Chair at Osler, Hoskin & Harcourt LLP. Prior to March 28, 2006, Ms. Maidment was Senior Executive Vice President and Chief Financial Officer of BMO Financial Group. From March 28, 2006 to August 1, 2009, Ms. Maidment was Chief Financial and Administrative Officer of BMO Financial Group. Until March2009, Mr.Mohamed was President and Chief Operating Officer of the Communications Group, Rogers Communications Inc. Ms.Taylor served as the Minister of Finance for British Columbia from June2005 to June2008.From December2008 to January2010, Ms.Taylor served as the Chair of the Federal Finance Minister's Economic Advisory Council.From September 2009 to September 2010, Ms.Taylor served as a Senior Advisor to Borden Ladner Gervais LLP.Prior to January 1, 2011, Mr. Thompson was the Non-Executive Chairman of the Board for The Toronto-Dominion Bank.Each director will hold office until the next annual meeting of shareholders of the Bank, which is scheduled for March29, 2012. Information concerning the nominees proposed for election as directors at the meeting will be contained in the proxy circular of the Bank in respect of the meeting. The following table sets forth the Committees of the Bank’s Board, the members of each Committee and each Committee’s key responsibilities. Committee Members Key Responsibilities Corporate Governance Committee Brian M. Levitt (Chair) Hugh J. Bolton Pierre H. Lessard John M. Thompson Responsibility for corporate governance of TD: ·Set the criteria for selecting new directors and the Board’s approach to director independence; ·Identify individuals qualified to become Board members and recommend to the Board the director nominees for the next annual meeting of shareholders; ·Develop and, where appropriate, recommend to the Board a set of corporate governance principles, including a code of conduct and ethics, aimed at fostering a healthy governance culture at TD; ·Review and recommend the compensation of the directors of TD; ·Satisfy itself that TD communicates effectively with its shareholders, other interested parties and the public through a responsive communication policy; ·Facilitate the evaluation of the Board and Committees; ·Oversee an orientation program for new directors and continuing education for directors. - 17 - Committee Members Key Responsibilities Human Resources Committee Wilbur J. Prezzano (Chair) Henry H. Ketcham Brian M. Levitt Karen E. Maidment Nadir H. Mohamed Helen K. Sinclair John M. Thompson Responsibility for management’s performance evaluation, compensation and succession planning: ·Discharge, and assist the Board in discharging, the responsibility of the Board relating to leadership, human resource planning and compensation as set out in this Committee’s charter; ·Set performance objectives for the CEO, which encourage TD’s long-term financial success and regularly measure the CEO’s performance against these objectives; ·Recommend compensation for the CEO to the Board for approval, and determine compensation for certain senior officers in consultation with independent advisors; ·Oversee a robust talent planning process that provides succession planning for the CEO role and other senior roles, review candidates for CEO and recommend the best candidate to the Board as part of the succession planning process for the position of CEO; ·Oversee the selection, evaluation, development and compensation of other members of senior management; ·Produce a report on compensation for the benefit of shareholders, which is published in TD’s annual proxy circular, and review, as appropriate, any other related major public disclosures concerning compensation. Risk Committee Harold H. MacKay (Chair) William E. Bennett Amy W. Brinkley Wendy K. Dobson Karen E. Maidment Wilbur J. Prezzano Helen K. Sinclair Supervising the management of risk of TD: ·Approve TD’s risk appetite and related metrics and identify and monitor the key risks of TD, including evaluating their management; ·Approve risk management policies that establish the appropriate approval levels for decisions and other checks and balances to manage risk; ·Review TD’s actual risk profile against risk appetite metrics and satisfy itself that policies are in place to manage the risks to which TD is exposed, including market, operational, liquidity, credit, insurance, regulatory and legal risk, and reputational risk; ·Provide a forum for “big-picture” analysis of an enterprise view of risk including considering trends and emerging risks. Audit Committee William E. Bennett* (Chair) Hugh J. Bolton* John L. Bragg Harold H. MacKay Irene R. Miller* Carole S. Taylor Supervising the quality and integrity of TD’s financial reporting: ·Oversee reliable, accurate and clear financial reporting to shareholders; ·Oversee internal controls – the necessary checks and balances must be in place; ·Be directly responsible for the selection, compensation, retention and oversight of the work of the shareholders’ auditor – the shareholders’ auditor reports directly to this Committee; ·Listen to the shareholders’ auditor, chief auditor, chief compliance officer and chief anti-money laundering officer, and evaluate the effectiveness and independence of each; ·Oversee the establishment and maintenance of processes that ensure TD is in compliance with the laws and regulations that apply to it as well as its own policies; ·Act as the Audit Committee and Conduct Review Committee for certain subsidiaries of TD that are federally-regulated financial institutions and insurance companies; ·Receive reports on and approve, if appropriate, certain transactions with related parties. * Designated Audit Committee Financial Expert - 18 - Audit Committee The audit committee of the board of directors of the Bank operates under a written charter that sets out its responsibilities and composition requirements. A copy of the charter is attached to this AIF as Appendix “B”. The Committee charter requires all members to be financially literate or be willing and able to acquire the necessary knowledge quickly. “Financially literate” means the ability to read and understand financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the Bank’s financial statements. In addition, the Committee charter contains independence requirements applicable to each member and each member currently meets those requirements.Specifically, the charter provides that no member of the Committee may be an officer or retired officer of the Bank and every member shall be independent of the Bank within the meaning of all applicable laws, rules and regulations, including those particularly applicable to audit committee members and any other relevant consideration as determined by the Board of Directors, including the Bank’s Director Independence Policy (a copy of which is available on the Bank’s website at www.td.com). As indicated in the table above, the members of the Committee are: William E. Bennett (chair), Hugh J. Bolton, John L. Bragg, HaroldH. MacKay, Irene R. Miller and Carole S. Taylor. The members of the Bank’s Audit Committee bring significant skill and experience to their responsibilities, including academic and professional experience in accounting, business and finance. The Board has determined that each of Messrs.Bennett and Bolton and Ms. Miller has the attributes of an audit committee financial expert as defined in the U.S. Sarbanes-Oxley Act; all committee members are financially literate and independent under the applicable listing standards of the New York Stock Exchange, the Committee charter, the Bank’s Director Independence Policy and the corporate governance guidelines of the Canadian Securities Administrators. The following sets out the education and experience of each director relevant to the performance of his or her duties as a member of the Committee: William E. Bennett is Chair of the Bank’s Audit Committee. Mr. Bennett is a Corporate Director. He is the former President and Chief Executive Officer of Draper & Kramer, Inc., a Chicago-based financial services and real estate company. Previously, he served as Executive Vice President and Chief Credit Officer of First Chicago Corp. and its principal subsidiary, the First National Bank of Chicago. Mr. Bennett currently serves as the Chair of the Audit Committee of TD Bank U.S. Holding Company and of Capital Power Corporation and previously served as Chair of the Audit Committee of Nuveen Investments Bond and Mutual Funds. He holds an undergraduate degree in economics from Kenyon College and a master’s degree in business administration from the University of Chicago. Mr. Bennett is one of the Bank’s Audit Committee financial experts. Hugh J. Bolton is the non-executive Chair of the Board of Directors of EPCOR Utilities Inc., an integrated energy company. Mr. Bolton is the retired non-executive Chairman of Matrikon Inc. and the retired Chairman & Chief Executive Officer and partner of Coopers & Lybrand Canada, Chartered Accountants. He holds an undergraduate degree in economics from the University of Alberta.Mr. Bolton is a Chartered Accountant and a Fellow of the Alberta Institute of Chartered Accountants. Mr. Bolton is one of the Bank’s Audit Committee financial experts. - 19 - John L. Bragg is President, Founder and Co-Chief Executive Officer of Oxford Frozen Foods Limited and the owner and founder of Bragg Communications Inc. Mr. Bragg holds a Bachelor of Commerce degree and a Bachelor of Education degree from Mount Allison University. Harold H. MacKay is of counsel to the law firm MacPherson Leslie & Tyerman LLP. Prior to that, he was a partner in the firm from 1969 to his retirement in 2004. Mr. MacKay chaired the Task Force on the Future of the Canadian Financial Services Sector and served as the Clifford Clark Visiting Economist with the Department of Finance of Canada.Mr. MacKay holds an undergraduate degree in economics and political science from the University of Saskatchewan, a law degree from Dalhousie University and an honourary doctorate in law from the University of Regina. Irene R. Miller is the Chief Executive Officer of Akim, Inc. Until June 1997, Ms. Miller was Vice Chairman and Chief Financial Officer of Barnes & Noble, Inc. Prior to joining Barnes & Noble, Inc. in 1991, she held senior investment banking and corporate finance positions with Morgan Stanley & Co., and Rothschild Inc., respectively. In the past, Ms. Miller has chaired the audit committees of the boards of Oakley, Inc., The Body Shop International plc and Benckiser N.V. Ms. Miller presently chairs the Audit Committee of Inditex, S.A. Ms. Miller holds an undergraduate degree in science from the University of Toronto and a master’s of science degree in chemistry and chemical engineering from Cornell University. Ms. Miller is one of the Bank’s Audit Committee financial experts. Carole S. Taylor is a Corporate Director. She is a former Senior Advisor for Borden Ladner Gervais LLP. From December 2008 to January 2010, Ms. Taylor served as Chair of the Federal Finance Minister’s Economic Advisory Council. Ms. Taylor served as Minister of Finance for British Columbia from June 2005 to June 2008. Ms. Taylor is a former member of the Legislative Assembly of British Columbia and is the former Chair of CBC/Radio-Canada. Ms. Taylor holds an undergraduate degree in English from the University of Toronto. Ms. Taylor was made an Officer of the Order of Canada in 2001. - 20 - Executive Officers of the Bank The following individuals are executive officers of the Bank as at November 1, 2011: Executive Officer Principal Occupation Municipality of Residence Riaz Ahmed Group Head, Corporate Development, Enterprise Strategy and Treasury Corporate Office, TD Bank Group Oakville, Ontario, Canada Mark R. Chauvin Group Head and Chief Risk Officer, Risk Management, Corporate Office, TD Bank Group Burlington, Ontario, Canada W. Edmund Clark Group President and Chief Executive Officer, TD Bank Group Toronto, Ontario, Canada Theresa L. Currie Group Head, Direct Channels, Corporate and People Strategies, Corporate Office, TD Bank Group Oakville, Ontario, Canada Robert E. Dorrance Group Head, Wholesale Banking, TD Bank Group and Chairman, Chief Executive Officer and President, TD Securities Toronto, Ontario, Canada Timothy D. Hockey Group Head, Canadian Banking, Auto Finance and Credit Cards, TD Bank Group and President and Chief Executive Officer, TD Canada Trust Mississauga, Ontario, Canada Colleen M. Johnston Group Head, Finance and Chief Financial Officer, Corporate Office, TD Bank Group Toronto, Ontario, Canada Bharat B. Masrani Group Head, U.S. Personal and Commercial Banking, TD Bank Group and President & Chief Executive Officer, TD Bank, N.A. Philadelphia, Pennsylvania, U.S.A. Frank J. McKenna Deputy Chair, TD Bank Group Toronto, Ontario, Canada Michael B. Pedersen Group Head, Wealth Management, Insurance, and Corporate Shared Services, TD Bank Group Toronto, Ontario, Canada Except as hereinafter disclosed, all executive officers have held their positions or other executive positions with the same, predecessor or associated firms or organizations for the past five years.Prior to joining the Bank in July 2007, Mr. Pedersen worked for Barclays Bank and was responsible for their global private banking business and two other international businesses. Shareholdings of Directors and Executive Officers To the knowledge of the Bank, as at October 31, 2011, the directors and executive officers of the Bank as a group beneficially owned, directly or indirectly, or exercised control or direction over an aggregate of 1,125,849 of the Bank’s common shares representing approximately 0.12% of the Bank’s issued and outstanding common shares on that date. Additional Disclosure for Directors and Executive Officers To the best of our knowledge, having made due inquiry, the Bank confirms that, as at November 30, 2011: (i) no director or executive officer of the Bank is, or was within the last ten years, a director or officer of a company (including the Bank) that: - 21 - (a) was subject to an order (including a cease trade order or an order similar to a cease trade or an order that denied the relevant company access to any exemption under securities legislation for a period of more than 30 consecutive days), that was issued while the director or executive officer was acting in the capacity as director, chief executive officer or chief financial officer, except Mr.Lessard, who was a director of CINAR Corporation at the time its shares were suspended from trading on the Toronto Stock Exchange for more than 30 consecutive days and were delisted from the Toronto Stock Exchange and the NASDAQ due to the inability of CINAR Corporation to meet continued listing requirements; (b) was subject to an order that was issued after the director or executive officer ceased to be a director, chief executive officer or chief financial officer and which resulted from an event that occurred while that person was acting in the capacity as director, chief executive officer or chief financial officer; or (c) within a year of the person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets. (ii) in the last ten years, no director or executive officer of the Bank has become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the director or executive officer; and (iii) no director or executive officer of the Bank has been subject to any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority or has been subject to any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable investor in making an investment decision. Pre-Approval Policies and Shareholders’ Auditor Service Fees The Bank’s Audit Committee has implemented a policy restricting the services that may be provided by the shareholders’ auditor and the fees paid to the shareholders’ auditor. Any service to be provided by the shareholders’ auditor must be permitted by law and by the policy, and must be pre-approved by the Audit Committee pursuant to the policy, along with the associated fees for those services. The policy provides for the annual pre-approval of specific types of services, together with the maximum amount of the fees that may be paid for such services, pursuant to policies and procedures adopted by the Audit Committee, and gives detailed guidance to management as to the specific services that are eligible for such annual pre-approval. All other services and the associated fees must also be specifically pre-approved by the Audit Committee as they arise throughout the year. In making its determination regarding services to be provided by the shareholders’ auditor, the Audit Committee considers the compliance with the policy and the provision of services in the context of avoiding impact on auditor independence. This includes considering applicable regulatory requirements and guidance and whether the provision of the services would place the auditor in a position to audit its own work, result in the auditor acting in the role of the Bank’s management or place the auditor in an advocacy role on behalf of the Bank. By law, the shareholders’ auditor may not provide certain services to the Bank or its subsidiaries. Four times a year, the Bank’s Chief
